Name: Council Regulation (EEC) No 776/82 of 31 March 1982 amending Regulation (EEC) No 3439/80 imposing a definitive anti-dumping duty on imports of certain polyester yarn originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 82 Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 776/82 of 31 March 1982 amending Regulation (EEC) No 3439/80 imposing a definitive anti-dumping duty on imports of certain polyester yarn originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, referring to the products to which the anti-dumping duty applies to Nos 51.01-06, 29, 30, 31 , 33, 35 and 36 ; Whereas it is therefore necessary to amend Regulation (EEC) No 3439/80 to cover these new NIMEXE codes, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries which are not members of the European Economic Commu ­ nity ('), Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3439/80 (2), as amended by Regulation (EEC) No 3198/81 (3), a defini ­ tive anti-dumping duty was imposed on imports of certain polyester yam originating in the United States of America ; whereas this duty applied to imports of polyester yarn falling under NIMEXE codes 51.01-23, 25, 26 and 28 as defined in Regulation (EEC) No 3285/80 (4) ; whereas the Commission, by Regulation (EEC) No 3823/81 (*), amended the NIMEXE codes In Article 1 of Regulation (EEC) No 3439/80 NIMEXE code 51.01-23 is hereby replaced by NIMEXE codes 51.01-29 and 30 and NIMEXE codes 51.01-25, 26 and 28 are hereby replaced by NIMEXE codes 51.01 ex 06, ex 31 , ex 33, ex 35 and ex 36. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 339, 31 . 12 . 1979, p . 1 . (J) OJ No L 358 , 31 . 12. 1980 , p . 91 . ( 3) OJ No L 322, 11 . 11 . 1981 , p . 2. (*) OJ No L 346, 22 . 12. 1980, p . 2S1 0 OJ No L 387, 31 . 12 . 1981 , p . 1 .